        Case 9:21-po-05009-KLD Document 5 Filed 07/21/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION



UNITED STATES OF AMERICA,                9:21-PO-5009-KLD
                                         Ticket Number: FBDW00EW,
                   Plaintiff,             FBDW00EX and FBDW00EY
                                         Location Code: M10
vs.                                      Disposition Code: PE

FRANKLIN M. SANDERLIN,                   JUDGMENT IN A CRIMINAL CASE

                   Defendant.



      The Defendant, Franklin M. Sanderlin, was present in court and entered a
plea of guilty to the charge of: REMOVING FOREST PRODUCTS WITHOUT
AUTHORIZATION. The government requested that the charges of NOT IN
POSSESSION OF VALID DRIVERS LICENSE, and FAIL TO EXHIBIT
INSURANCE ON VEHICLE be dismissed.
      The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
            1. Defendant must pay a fine in the amount of $160.00 for
REMOVING FOREST PRODUCTS WITHOUT AUTHORIZATION. The
charges for NOT IN POSSESSION OF VALID DRIVERS LICENSE and FAIL
TO EXHIBIT INSURANCE ON VEHICLE shall be dismissed.
            Defendant must pay by check or money order payable to AU.S.
COURTS C CVB@ and mailed to CENTRAL VIOLATIONS BUREAU, P.O. Box
         Case 9:21-po-05009-KLD Document 5 Filed 07/21/21 Page 2 of 2



780549 San Antonio, TX 78278. Defendant may also pay online at
www.cvb.uscourts.gov . The fine shall be paid as follows: $50.00 payment each
month starting August 31, 2021, until paid in full
      Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Kathleen L. DeSoto. If you appeal, you will be required to
pay a $38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the
time of filing your appeal. You also will be required to furnish the District Court
Judge a copy of the record, which consists of the “original papers and exhibits in
the case together with any transcript, tape or other recording of the proceedings
and a certified copy of the docket entries which shall be transmitted promptly to
the clerk of court.” Fed. R. Crim. P. 58(g)(2)(c).


Date of Imposition of Judgment: July 21, 2021.


  7/21/21
____________________                                 ______________________
                                                     ____________  ___________
Date Signed                                          KATHLEEN L. DESOTO
                                                     United States Magistrate Judge
